Citation Nr: 0703080	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for anxiety and nerves.

5.  Entitlement to service connection for ulcers, to include 
as secondary to anxiety and nerves.

6.  Entitlement to service connection for alcoholism.

7.  Entitlement to service connection for a dental disorder 
for VA treatment purposes.

8.  Entitlement to an initial compensable evaluation for 
residuals of a left inguinal hernia repair with surgical 
scar.
9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO granted service connection for 
residuals of a left inguinal hernia repair to include the 
surgical scar and assigned a noncompensable evaluation 
effective December 2003.  The RO also denied entitlement to 
TDIU and service connection for bilateral hearing loss, 
tinnitus, anxiety and nerves, ulcers, alcoholism, 
tuberculosis, and a dental disorder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during the 
veteran's period of active duty service.

3.  Tinnitus was not incurred during the veteran's period of 
active duty service.
4.  Tuberculosis was not incurred during the veteran's period 
of active duty service nor did it manifest within the three 
years following the veteran's separation from said service.

5.  Anxiety and nerves were not incurred during the veteran's 
period of active duty service nor did they manifest within 
the year following the veteran's separation from said 
service.

6.  There is no competent medical evidence of a current 
diagnosis of ulcers.

7.  Service connection for alcoholism as a primary disability 
is precluded by law.

8.  There is no evidence of dental trauma in service nor has 
the veteran alleged that he suffered any dental trauma in 
service which resulted from a combat wound or other service 
trauma.  The veteran has not been previously awarded service 
connection for purposes of receiving VA outpatient dental 
treatment. 

9.  There are no current residuals of the left inguinal 
hernia repair other than the surgical scar, which does not 
limit the function of the affected part.

10.  The veteran's service-connected disability has not been 
shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for the establishment of service connection 
for tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  The criteria for the establishment of service connection 
for anxiety and nerves are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

5.  The criteria for the establishment of service connection 
for ulcers, to include as secondary to anxiety and nerves, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).

6.  The criteria for the establishment of service connection 
for alcoholism are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.301, 3.303, 
3.310 (2006).

7.  The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2006). 

8.  The criteria for an initial compensable evaluation for 
residuals of a left inguinal hernia repair with surgical 
scar, have not been met.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 4.118, Diagnostic 
Codes 7338, 7801, 7802, 7802, 7803, 7805 (2006).   

9.  Entitlement to TDIU is denied. 38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in December 2003.  In a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence.  An additional VCAA letter 
was sent in May 2004, which further notified the veteran to 
submit any evidence in his possession that pertained to the 
claims.   

With regard to the claim for an initial compensable 
evaluation for residuals of a left inguinal hernia repair 
with surgical scar, the January 2004 and May 2004 VCAA 
notices were properly tailored to the application for 
service-connected benefits.  The RO awarded service 
connection for residuals, left inguinal hernia repair to 
include surgical scar, in the September 2004 rating decision 
and assigned a noncompensable rating effective December 2003.  
The veteran filed a notice of disagreement (NOD) in January 
2005 with regard to the initial rating assigned.  The claim 
was last adjudicated in a June 2005 supplemental statement of 
the case (SSSOC) wherein the noncompensable rating was 
continued.  In June 2005, the veteran indicated that he no 
additional evidence to submit in support of his claims.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service and personnel medical records; VA 
outpatient treatment records; reports of VA examination; and 
private medical records.  In the veteran's March 2005 
substantive appeal, he denied the opportunity to present 
personal testimony in support of his claim.  

The RO attempted to obtain private medical records from 
Trinity Mother Frances Health System and Dr. JWS; however, 
these requests resulted in a negative response.  Trinity 
Mother Frances Health system indicated in May 2005 that there 
was no record of the veteran having received services in 
1995.  In June 2005, Dr. JWS stated that the veteran's chart 
was not on file and could not be found on any archive list.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1)    

The Board notes that an SSOC was issued to the veteran in 
June 2005.  The RO notified the veteran that if he felt his 
case was stated completely, his appeal could be continued 
without waiting for the 60-day period to expire.  The veteran 
responded in June 2005 that he felt that he made his case 
clear, had no additional evidence to furnish, and did not 
desire to wait for the 60-day due process period to expire.  
Thereafter, in August 2005, the RO certified the veteran's 
appeal to the Board.  In January 2006, the veteran notified 
the Board of a change in address.  In November 2006, clearly 
outside the 90-day period, the veteran submitted VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
to the RO, and pursuant to 38 C.F.R. § 19.37(b), the RO 
forwarded it to the Board where it was received in December 
2006.  The veteran indicated that he received treatment for 
all conditions between 2000 and 2006 at Health Services 
Archne.

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  Under 38 
C.F.R. § 20.1304(b), as amended by 69 Fed. Reg. 53,807 (Sept. 
3, 2004) (Rule 1304(b)), if a veteran submits such evidence 
after a period of 90 days, the Board will not accept it 
unless the veteran demonstrates on motion that there was good 
cause for the delay.  

In the instant case, the veteran has not demonstrated by 
motion that there was a good cause for the delay in 
furnishing VA Form 21-4142 considering he was afforded 
opportunities in January 2004, May 2004, April 2005, and May 
2005 to identify any such healthcare providers for the 
claimed conditions.  Moreover, the veteran indicated in June 
2005 that he had no additional evidence to submit in support 
of his claims and waived the 60-day due process period.  As 
such the Board will not accept VA Form 21-4142.  38 C.F.R. 
§ 20.1304(b).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and for an initial compensable rating for 
residuals of a left inguinal hernia repair with surgical 
scar, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

I.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



Analysis

Bilateral Hearing Loss & Tinnitus

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, the 
veteran's service and personnel medical records; VA 
outpatient treatment records; reports of VA examination; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that he was exposed to loud noise 
in service when he operated the 105 Howitzer gun.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  

In this regard, the veteran's November 1971 enlistment 
audiological evaluation contained pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
20
15
5
15
10

Puretone thresholds were not tested at 6000 hertz.  There 
were no complaints or treatment for bilateral hearing loss or 
tinnitus during service.  

On the December 1974 separation audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
10
15
15
15

While the veteran was diagnosed with high frequency 
sensorineural hearing loss in the left ear at 6000 hertz, 
pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Moreover, despite the notation of high frequency 
sensorineural hearing loss in the left ear at separation, 
there was no evidence of a chronic hearing disease in 
service.  There is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  In order for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.

The first post-service complaints of hearing loss are 
contained in the May 2004 VA audio examination, some 30 years 
after the veteran's separation from active duty service.  
Pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
45
75
LEFT
5
5
15
70
70

Speech recognition was 100 percent bilaterally.  The examiner 
noted the veteran had hearing within normal limits between 
250 to 2000 hertz sharply falling to a moderately severe to 
severe high frequency sensorineural hearing loss.  

The veteran reported military noise exposure consisting 
primarily of field artillery, particularly the 105 Howitzer.  
He indicated he did wear ear protection during service.  The 
veteran gave a history of non-military noise exposure from 
occasional hunting and from a career in construction, which 
included the use of heavy equipment and other types of 
machinery.  The veteran reported at times wearing ear 
protection related to his occupation and at other times not.  
The veteran also gave a history of bilaterally progressive 
hearing loss with an onset of about 1973.  The veteran 
relayed a history of bilateral constant tinnitus of 10 to 15 
year duration.  The otologic examination was unremarkable.  

The examiner noted that a review of service medical records 
were negative for hearing loss and tinnitus.  The examiner 
also noted the veteran had normal audiometric thresholds 
present through 4000 hertz at enlistment and a high frequency 
hearing loss in the left ear at only 6000 hertz at 
separation; however, the examiner indicated that 6000 hertz 
was not tested at enlistment.  The examiner stated that 
although the veteran had a high frequency hearing loss in the 
left ear at 6000 hertz at separation, the veteran's 
audiometric thresholds were completely normal in both ears 
through 4000 hertz.  

The examiner concluded that the veteran's progressive 
deterioration in audiometric thresholds occurred subsequent 
to separation from active service and the most likely 
etiology of the veteran's current hearing loss and tinnitus 
was a combination of genetic and environmental factors which 
occurred subsequent to the veteran's separation from service.  
Therefore, it was the examiner's opinion that it was less 
likely than not that the veteran's current hearing loss and 
tinnitus were related to military noise exposure.

VA outpatient treatment records dated in 2004 simply note 
complaints of hearing loss.  There were no indications as to 
date of onset or etiology.  They were silent for complaints 
of tinnitus.

In the instant case, it appears there is a 30-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of compensable 
bilateral hearing loss and tinnitus upon VA examination in 
May 2004.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove the claims that bilateral hearing loss and tinnitus 
were the result of military noise exposure which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of bilateral hearing 
loss and tinnitus, between the period of active military 
service and the diagnoses in 2004 is itself evidence which 
tends to show that bilateral hearing loss and tinnitus did 
not have their onset in service or for many years thereafter.

While the veteran contends that bilateral hearing loss and 
tinnitus have been present since his period of active 
military service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

Tuberculosis

The veteran contends that he is entitled to service 
connection for tuberculosis.  Specifically, he asserts that 
he was exposed to the disease during his period of military 
service and that it went untreated causing his current 
residuals.  The Board has reviewed all the evidence set forth 
previously and finds that service connection for tuberculosis 
is not warranted.  

In this regard, the veteran's November 1971 enlistment 
examination was devoid of complaints or findings of 
tuberculosis.  While service medical records dated in 
February 1972, shortly after the veteran's enlistment, 
contain a provisional diagnosis of positive purified protein 
derivative of tuberculin, chest x-rays showed normal heart 
and lungs.  The examiner noted there was no evidence of: 
previous infection of tuberculosis; previous therapeutic or 
prophylactic treatment for tuberculosis; contact or exposure 
to tuberculosis or an infected person; or a previous skin 
test for tuberculosis.  The December 1974 separation 
examination was negative for a diagnosis of tuberculosis. 

The first post-service indication of tuberculosis is 
contained in a problem list at the Texas Department of 
Corrections dated in 2002, some 28 years after the veteran's 
discharge from service.  An August 2002 case summary notes 
the veteran had a Class 2 infection of tuberculosis in May 
2002; however, there was "no disease of pulmonary 
tuberculosis."

VA outpatient treatment records dated in 2004 simply note the 
veteran complained of a history of tuberculosis.  There was 
no indication that he was under any current treatment for 
active tuberculosis.  His chest was repeatedly clear upon 
examination. 

The veteran relayed no complaints of tuberculosis to either 
the May 2004 audiological examiner or the esophagus and 
hiatal hernia examiner.  Private medical records from East 
Texas Medical Center were devoid of complaints or treatment 
of tuberculosis.

In the instant case, it appears there is a 28-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of tuberculosis in 
2002.   See Maxson, supra; Jordan, supra; Forshey, supra.  
The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that tuberculosis was the result of in 
service exposure which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  Thus, the lack 
of any objective evidence of tuberculosis, between the period 
of active military service and the diagnosis in 2002 is 
itself evidence which tends to show that tuberculosis did not 
have its onset in service or for many years thereafter.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Because the requirements in subsections (B) or (C) are not 
met with regard to the claim for service connection for 
tuberculosis, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that tuberculosis has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95. 
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Anxiety and Nerves

The veteran contends that he is entitled to service 
connection for anxiety and nerves.  Specifically, the veteran 
asserts that he suffers from anxiety as a result of his 
battle training.  The Board has reviewed all the evidence set 
forth previously and finds that service connection for 
anxiety and nerves is not warranted.  

In this regard, the veteran's November 1971 enlistment 
examination was negative for a diagnosis of anxiety or a 
problem with his nerves.  While a March 1974 entry indicates 
the veteran requested a psychiatric evaluation for "personal 
problems," there was no record of any follow-up treatment or 
evaluation.  The remaining service medical records were 
devoid of any complaints referable to anxiety or nerves.  The 
December 1974 psychiatric examination performed at separation 
was normal.  Additionally, there was no evidence of any 
psychoses which manifested during the year following the 
veteran's separation from active duty service.  38 C.F.R. §§ 
3.307(a), 3.309(a).

The first post-service complaints of depression are contained 
in VA outpatient treatment records dated in April 2004, some 
30 years after the veteran's separation from active duty 
service.  At that time, the veteran complained of depression.  
No formal diagnosis was made.  A psychosocial assessment was 
performed in May 2004.  The veteran relayed a longstanding 
history of polysubstance abuse.  No diagnosis of anxiety or 
nerves was rendered.   

In the instant case, it appears there is a 30-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of complaints of 
depression in 2004.   See Maxson, supra; Jordan, supra; 
Forshey, supra.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that anxiety and nerves was the 
result of battle training during service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  Thus, the lack of any objective evidence of 
anxiety and nerves between the period of active military 
service and the complaints of depression in 2004 is itself 
evidence which tends to show that anxiety and nerves did not 
have its onset in service or for many years thereafter.

In so concluding, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  While the veteran contends that anxiety and 
nerves has been present since his period of active military 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 54.

Ulcers

The veteran contends that he is entitled to service 
connection for ulcers.  Specifically, the veteran asserts 
that he suffers from ulcers as a result of his anxiety and 
nerves.  The Board has reviewed all the evidence set forth 
previously and finds that service connection for ulcers, to 
include as secondary to anxiety and nerves, is not warranted.  

In this regard, the veteran's service medical records do not 
support his contentions.  They are wholly devoid of any 
relevant complaints, treatment, or diagnosis of ulcers.  The 
veteran's December 1974 separation examination was also 
negative.  Additionally, there was no evidence of any peptic 
ulcers which manifested during the year following the 
veteran's separation from active duty service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Morevoer, there is no evidence of any current ulcer disease 
and the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. 
§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.

Records from East Texas Medical Center dated in August 2003 
while noting the veteran complained of stabbing abdominal 
pain, diagnosed the veteran with abdominal wall pain due to 
muscle strain.  VA outpatient treatment records dated in 
April 2004 show the veteran complained of abdominal pain; 
however, the examination was negative.  An upper 
gastrointestinal examination was requested but there was no 
indication that it was completed.  Upon VA examination in May 
2004, the veteran did not make any complaints nor were they 
any diagnoses referable to ulcers.

At this juncture, the Board notes the veteran claims that 
ulcers are secondary to anxiety and nerves.  However, in 
order to establish service connection on a secondary basis, 
the disability must be shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  As previously found in the instant decision, 
service connection for anxiety and nerves has not been 
established.  Thus, service connection is also not warranted 
on a secondary basis.

While the veteran contends that ulcers have been present 
since his period of active military service and related 
thereto or a result of his anxiety and nerves, his statements 
do not constitute competent evidence of a medical diagnosis 
or a nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Alcoholism

The veteran contends that he is entitled to service 
connection for alcoholism.  Specifically, the veteran asserts 
that his battle training during service resulted in anxiety 
which led to his alcoholism.  The Board has reviewed all the 
evidence set forth previously and finds that service 
connection for alcoholism is not warranted.  

While VA outpatient treatment records dated in 2004 show a 
longstanding history of polysubstance abuse, to include the 
use of alcohol, compensation shall not be paid if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c). Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 
38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
OBRA, prohibits a grant of "direct service connection" for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in line of duty during service.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the current version of 
§ 1110, when read in light of its legislative history, does 
not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability.  However, the Federal Circuit 
held that § 1110 precludes compensation for secondary 
disabilities that result from primary alcohol abuse.

The Federal Circuit provided two reasons for this rule.  
First, such a secondary disability does not satisfy § 1110's 
words of authorization for disabilities contracted "in line 
of duty."  Second, like the primary alcohol abuse disability, 
a secondary disability arising from a primary alcohol 
disability is not compensable because to fit within the words 
of § 1110's exclusion, as it too is a "result of the 
veteran's own . . . abuse of alcohol or drugs [i.e., primary 
alcoholism acquired in service]."

In the instant case, as previously determined, service 
connection has not been established for anxiety and nerves.  
Thus, service connection for alcoholism is not warranted on a 
secondary basis.  38 C.F.R. § 3.310.  As service connection 
for alcoholism as a primary disability is precluded by law, 
the claim should be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Dental Claim

The veteran contends that he is entitled to service 
connection for a dental disorder.  Specifically, he asserts 
that fillings placed by dentists during service began falling 
out after his discharge.  The Board has reviewed all the 
evidence set forth previously and finds that service 
connection for a dental disorder is not warranted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board first finds that the veteran does not have one of the 
dental or oral conditions listed under  38 C.F.R. § 4.150 and 
further, that the criteria for service-connection solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment have not been met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the veteran has not alleged any dental 
trauma in service, simply that fillings he received in 
service were defective as they began falling out after his 
discharge.  The veteran's service medical records only 
indicate that between October 1974 and November 1974 the 
veteran had fillings placed for severe dental carries.  There 
is no evidence the veteran had maxillary dental loss due to 
trauma in service.  

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of 
eligibility for dental treatment are set forth in 38 C.F.R. § 
17.161.  See 38 U.S.C. § 1712.  Only three of those classes 
are potentially applicable in this case, which are analyzed 
below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 
38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C). 
The veteran has not alleged that he suffered dental trauma in 
service.  As such, the veteran does not meet the Class II (a) 
criteria for service connection for a noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental disorder.  The veteran's claim for lost fillings does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  As such the claim is denied. 

III. Increased Rating

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected residuals of 
a left inguinal hernia repair, to include a surgical scar.  
Specifically, he contends that the residuals prevent him from 
working and has caused him to be hospitalized on two 
occasions.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In the instant case, service connection was awarded for 
residuals of a left inguinal hernia repair, to include 
surgical scar, in the September 2004 rating decision.  The RO 
assigned a noncompensable rating effective December 2003.  
The veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 
The veteran's residuals of a left inguinal hernia repair is 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under this code section, the rating 
specialist is directed to rate on limitation of function of 
the affected part.  38 C.F.R. § 4.118.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's residuals of a 
left inguinal hernia repair.  

In this regard, records from East Texas Medical Center dated 
in April 1999 indicate the veteran was admitted to the 
hospital with acute orchitis and traumatic left epididymitis.  
The veteran relayed a history of heavy lifting at work.  
There was no evidence of a hernia.  Complaints of stabbing 
abdominal pain in August 2003 were attributed to muscle 
strain.  

VA outpatient treatment records dated in 2004 simply note the 
veteran complained of a hernia.  There were no 
contemporaneous physical findings of a hernia or any 
residuals of the left inguinal hernia repair.  

Upon VA examination in May 2004, the examiner noted the 
veteran underwent a left inguinal hernia repair in October 
1974.  The examiner also noted the April 1999 hospitalization 
for traumatic left epididymitis for which the veteran was 
treated with Cipro.  The veteran presented with complaints of 
pain in the groin area when he lifted any heavy object.  
Physical examination revealed a four inch well-healed hardly 
visible scar in the left inguinal area.  There was no 
evidence of recurrent hernia or any right inguinal hernia.  
Examination of the external genitalia resulted in slight 
tenderness over both epididymides and testicles.  There was 
no varicocele or hydrocele.  The veteran was diagnosed with 
postoperative status repair of left inguinal hernia with no 
evidence of recurrence and probable mild chronic epididymitis 
with one documented record of treatment for acute 
epididymitis.  The examiner opined there was no relationship 
between the veteran's present complaints of groin pain on 
heavy lifting to the left inguinal hernia repair.  The 
examiner concluded chronic mild epididymitis was the result 
of mild chronic infection, most likely unrelated to military 
service. 

While a noncompensable rating is warranted, there is no 
evidence of record to support a compensable rating.  There 
has been no objective manifestation of limitation of function 
of the part affected as there has been no evidence of: scars 
other than head, face, or neck, that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(diagnostic code 7801); scars other than head, face, or neck, 
that are superficial and that do not cause limited motion in 
an area or areas of 144 square inches (diagnostic code 7802); 
scars, that are superficial, unstable (diagnostic code 7803); 
or scars, superficial, painful on examination (diagnostic 
code 7804).  38 C.F.R. § 4.118.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Schedule of Ratings does provide for inguinal hernias; 
however, there has been no evidence of a postoperative 
recurrent left inguinal hernia, readily reducible and well 
supported by truss or belt to warrant a 10 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.   As noted 
above, there was no evidence of recurrence of the left 
inguinal hernia upon VA examination in May 2004.

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.

The Board finds no evidence that the veteran's residuals of a 
left inguinal hernia repair, presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case was adequate. There is 
no evidence of an exceptional disability picture in this 
case. The veteran has not offered any objective evidence of 
any symptoms due to residuals of a left inguinal hernia 
repair, which would render impractical the application of the 
regular schedular standards.  Despite the veteran's 
assertions to the contrary, the veteran's residuals of a left 
inguinal hernia repair with surgical scar, have not required 
frequent inpatient hospitalization or by themselves markedly 
interfered with employment.  There is no current evidence of 
any residuals of a left inguinal hernia repair other than the 
surgical scar for which the veteran has not provided any 
evidence that it interferes with employment.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV. TDIU

The veteran did not file a formal application for TDIU.  In 
May 2004, the RO provided the veteran with VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability; however, the veteran did not return the 
completed form.  He simply maintains that the residuals of 
his left inguinal hernia repair performed during service 
interfere with his ability to perform his job.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for residuals of a left inguinal hernia repair with surgical 
scar.  A noncompensable rating is in effect and as found in 
the instant decision, a higher initial rating is not 
warranted.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disability, as previously noted, precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records, reports 
of VA examination, and private medical records, were reviewed 
in support of the veteran's claim. 

Reports of VA examination dated in May 2004 indicate the 
veteran was unemployed and living in a shelter.  There is no 
indication the veteran was rendered unemployable due to his 
left inguinal hernia repair.  In fact, the 2004 VA 
examination showed there were no current residuals of the 
repair except for the well healed, hardly visible scar.  
There was no evidence of a recurrent hernia. 

A May 2004 psychosocial assessment simply notes the veteran 
was unemployed having last worked for a temporary agency 
doing construction work.  There again was no indication that 
that veteran was rendered unemployable due to his left 
inguinal hernia repair.

As noted above, the veteran did not submit a formal 
application for TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of an 
application for TDIU, is not an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Aside from the veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected residuals of a left inguinal 
hernia repair, to include surgical scar.  Though the veteran 
maintains that he was hospitalized on two occasions for his 
left hernia repair, treatment records from East Texas Medical 
Center show that he was hospitalized for abdominal pain 
associated with muscle strain and an episode of acute 
traumatic epididymitis.  Further, while the veteran indicated 
that he filed for Social Security benefits for ongoing 
problems with an umbilical hernia and liver problems, there 
is no indication either from the veteran or the record that 
disability compensation has been awarded.  Finally, the Board 
notes that as of January 2006 the veteran was incarcerated 
thus preventing him from engaging in employment.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the veteran's service-
connected disability when standing alone does not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for anxiety and nerves is 
denied.

Entitlement to service connection for ulcers, to include as 
secondary to anxiety and nerves, is denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for a dental disorder for 
VA treatment purposes is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left inguinal hernia repair with surgical scar 
is denied.

Entitlement to TDIU is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


